Murdock,
dissenting: I do not think there was a statutory reorganization within the definition of section 112 (i) (1) (A) of the Revenue Act of 1928. The question is whether there was an acquisition by one corporation of “substantially all of the properties of another corporation.” The transferor corporation in this case first divested itself of a part of its assets; then the acquiring corporation acquired all of the assets which remained. These two steps were both parts of one plan. They were both essential to the completion of the two alleged statutory reorganizations involved in that single plan. See Liquidating Co., 33 B. T. A. 1173. I think that plan must be looked at as a whole, and if the acquiring corporation does not, in the end, have substantially all of the properties which the transferring corporation had when the first step in the plan was taken, then the express terms of the statute have not been complied with. Alice V. St. Onge, 31 B. T. A. 295. See also Arctic Ice Machine Co., 23 B. T. A. 1223; David Gross, 34 B. T. A. 395. The Board has consistently followed these cases and no higher authority has ever said they were wrong.
Leech, Turner, Mellott, and ARNOLD agree with this dissent.